DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Figure 1B directed towards a FQM of an HVAC system.
Subspecies IA: Figures 2a-2f, 3A-3E, Fig. 7 directed towards the location of the FQM within the filter medium.
Subspecies IB: Figure 2G, directed towards a FQM located remotely from the  filter device and adhered to a door.
Species II: Figure 1C directed towards a FCM of a water filter.
	Subspecies IIA: Figure 2H where the filter surrounds the FQM device
Subspecies IIB: Figure 2I where the FWM device is arranged within the inner wall of the filter.
	Subspecies IIC: Figures 4A where the FWM device is arranged within an annular filter.
	Subspecies IID: Figures 4C the FQM device is positioned along the center of the system.
	Subspecies IIE: Figure 8 package water filter unit.

The species are independent or distinct because the species have acquired a different status in the art due to their above recognized divergent subject matter. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (I or II) and one subspecies (IA-IB) or (IIA-IIE) of the elected species, for prosecution on the merits 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species have acquired a separate status in the art in view of their recognized divergent subject matter which would require a different field of search including searching different classes/subclasses and employing different search strategies. For example, Species I, subspecies IA would require a search in F24F3/1603, 2003/1614 for filters in an HVAC system which would not be required for a search for the other claimed species. A search for the species II directed towards a water filter of the newly added claims would require a search in class C02F which is in an area covered by an entirely different group of examiners.   Prior art applicable to one species would likely not be applicable to the other.  For example, WO2017/146633 to Johannson, directed towards an HVAC filter would not be applicable to the claims of species II but would be applicable to claims of species I. Further, US 2007/0277592 to Johansson would not be applicable to the species II but would be applicable to species I. This is strong evidence that claims are directed towards divergent subject matter which would result in a serious search burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763